Title: To Alexander Hamilton from Francis Lynch [May 1799]
From: Lynch, Francis
To: Hamilton, Alexander


          
            Sir,
            218 Water Street May 1799
          
          I have received a Letter from My Brother (John R Lynch Surgeon to the Second Battalion of the first Regiment of Artilerist & Enginers Commanded by Major Tousard) informing me there is shortly a change to take place in the situation of the Officers now stationed to different parts of the Union in which He may be included; & that You have the direction thereof—
          It is My Brothers Wish to continue where He is, as He has a large Family & not in a situation to bear the expence attending a removal Therefore beg the favour of You to consider His situation, & if it is not incompatible with Your Orders to permit Him to remain, or if You do order a Removal He may be stationed at Fort Jay
          Your Compliance will much Oblige Him & confer a favour on Your Hble Servt.
          
            Frans. Lynch
          
          Alexander Hamilton Esqr.
        